[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
On November 18, 1996, the respondent herein was disbarred by the Superior Court of the State of New York, Appellate Division: Second Judicial Department. Notwithstanding the requirement of P.B. § 26B (now § 2-25), he did not notify the Statewide Bar Counsel of his disbarment. On April 27, 1998, the Statewide Grievance Committee filed the instant action seeking reciprocal discipline pursuant to P.B. § 2-39. Said section requires the respondent to file an answer admitting or denying the action in the other jurisdiction and setting forth, if any, reasons why commensurate action would be unwarranted. Having not filed said answer by the initial hearing of July 27, 1998, the respondent was afforded additional time to August 20, 1998 to file his answer. At a hearing on September 9, 1998, the respondent, having still not filed said answer, sought to respond orally. That request was denied but he was given until September 16, 1998 to respond in writing. No answer was filed. Accordingly, pursuant to P.B. § 2-39(c), this court finds that the respondent has not established a defense and the commensurate action of disbarment is therefore ordered, effective immediately.
Berger, J.